NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

____________________________________
                                    :
HANESBRANDS INC.,                   :
                                    :
      Plaintiff,                    :                    Civil Action No. 18-17499 (SRC)
                                    :
                  v.                :
                                    :
SCS EXPRESS LLC,                    :                             OPINION
                                    :
      Defendant.                    :
____________________________________:

CHESLER, U.S.D.J.

        This matter comes before this Court on the motion for entry of default judgment,

pursuant to Federal Rule of Civil Procedure 55(b), by Plaintiff Hanesbrands Inc.      Plaintiff filed

the Complaint on December 21, 2018, asserting one count of violation of the Carmack

Amendment arising from the loss of a clothing shipment valued at $104,791.90.         The record

indicates that Defendant was served on January 3, 2019 and has not appeared in the action, and

default against Defendant SCS Express LLC (“SCS”) was entered on March 30, 2019.               Plaintiff

now moves for entry of default judgment.

        Fed.R.Civ.P. 55(b)(2) authorizes the entry of a default judgment against a party that has

defaulted.   In the Third Circuit, “the entry of a default judgment is left primarily to the

discretion of the district court.”   Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir. 1984).

Before it enters default judgment, the district court must find that the Complaint's factual

allegations “constitute a legitimate cause of action.”    Chanel, Inc. v. Gordashevsky, 558 F.


                                                  1
Supp. 2d 532, 536 (D.N.J. 2008).       The court accepts as true the complaint’s factual assertions,

except those pertaining to damages, which the movant must instead prove.          Comdyne I, Inc. v.

Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990).

          The Complaint alleges that, on December 19, 2017, Plaintiff released to SCS, a shipper, a

shipment of clothing, which SCS subsequently reported stolen. Plaintiff seeks damages for the

loss.   The Court finds that these factual allegations, now taken as true, constitute a legitimate

cause of action.     Plaintiff has submitted a bill of lading and two invoices that establish the value

of the cargo, one for $55,624.80 and the other for $41,718.60, a total of $97,343.40. The

declaration submitted in lieu of a brief seeks additional damages for “justified incidental

expenses” and prejudgment interest.       Plaintiff has offered no basis for an award of damages for

incidental expenses and, as to those damages, the motion for entry of default judgment will be

denied.

          Under New Jersey law, “the award of prejudgment interest on contract and equitable

claims is based on equitable principles. . . . The allowance of prejudgment interest is a matter of

discretion for the trial court.”   Cty. of Essex v. First Union Nat. Bank, 186 N.J. 46, 61 (2006).

Plaintiff asks for an award of $1,871.91 for prejudgment interest running from the date the

Complaint was filed, which will be granted.

          Plaintiff’s motion for entry of default judgment is granted in part and denied in part.   As

to the motion for an award of incidental expenses, the motion is denied.       As to the motion for an

award of compensatory damages and prejudgment interest, the motion is granted, and the Court




                                                    2
awards damages in the amount of $99,215.31.

                                                s/Stanley R. Chesler
                                          STANLEY R. CHESLER, U.S.D.J.




                                              3
